Exhibit 10.1
MOLYCORP, INC.
NONQUALIFIED STOCK OPTION AGREEMENT
WHEREAS, [OPTIONEE NAME] (the “Optionee”) is an employee of Molycorp, Inc. or
one of its Subsidiaries;
WHEREAS, the grant of an Option Right was authorized by a resolution of the
Compensation Committee of the Board (the “Compensation Committee”) that was duly
adopted on                           , 20      (the “Date of Grant”), and the
execution of an Option Right agreement substantially in the form hereof (this
“Agreement”) to evidence such grant was authorized by a resolution of the
Compensation Committee that was duly adopted on                           ,
20     ;
WHEREAS, pursuant to the Company’s 2010 Equity and Performance Incentive Plan
(the “Plan”), and subject to the terms and conditions thereof and the terms and
conditions hereinafter set forth, the Company has granted to Optionee as of the
Date of Grant an Option Right (the “Option”) to purchase
                    _____shares of Common Stock at a price of
$                     per share, which represents at least the Market Value Per
Share on the Date of Grant (the “Option Price”); and
WHEREAS, the Option is intended as a nonqualified stock option and shall not be
treated as an “incentive stock option” within the meaning of that term under
Section 422 of the Code.
NOW, THEREFORE, the Company and Optionee agree as follows:
1. Right to Exercise.
(a) Subject to Sections 1(b) and (c), Section 3 and Section 5 below, the Option
will become exercisable to the extent of one-third of the total number of shares
of Common Stock underlying the Option on each of the first three anniversaries
of the Date of Grant if (i) Optionee remains continuously employed by either the
Company or any Subsidiary until each such time or (ii) if Optionee’s employment
with the Company or any Subsidiary has terminated by reason of Optionee’s Normal
Retirement. To the extent the Option is exercisable, it may be exercised in
whole or in part.
(b) Notwithstanding Section 1(a) above, the Option shall become immediately
exercisable in full if, at any time prior to the termination of the Option,
(i) a Change of Control shall occur and (ii) in connection with such Change of
Control, the successor corporation does not assume the Option or substitute an
award with rights equivalent to the rights granted under the Option. Subject to
the following sentence, if the successor corporation assumes the Option or
substitutes an award with rights equivalent to the rights granted under the
Option, then no such acceleration shall apply and the terms of this Agreement
shall apply to the assumed or substituted award, except as may otherwise be
provided in a written agreement between Optionee and the Company.
Notwithstanding the foregoing, if, following a Change of Control, (x) the

 

 



--------------------------------------------------------------------------------



 



successor corporation assumes the Option or provides Optionee with a substitute
award with rights equivalent to the rights provided under this Agreement and
(y) during the two-year period following the Change of Control, the Company or
any Subsidiary terminates Optionee’s employment without Cause or Optionee
terminates his or her employment for Good Reason, then the Option or any
substitute award shall become immediately exercisable in full upon such
termination of employment.
(c) Notwithstanding Section 1(a) above, if Optionee should die or Optionee’s
employment is terminated because Optionee becomes Disabled while in the employ
of the Company or any Subsidiary, the Option shall immediately become
exercisable in full and shall remain exercisable until terminated in accordance
with Section 3 below.
2. Payment. The Option Price shall be payable (a) in cash or by check or by wire
transfer of immediately available funds, as acceptable to the Company, (b) by
actual or constructive transfer to the Company of nonforfeitable, unrestricted
shares of Common Stock owned by Optionee, or (c) by a combination of such
methods of payment. The requirement of payment in cash shall be deemed satisfied
if Optionee shall have made arrangements satisfactory to the Company with a bank
or a broker who is a member of the National Association of Securities Dealers,
Inc. to sell on the exercise date a sufficient number of the shares being
purchased so that the net proceeds of the sale transaction will at least equal
the Option Price plus payment of any applicable withholding taxes and pursuant
to which the bank or broker undertakes to deliver the full Option Price plus
payment of any applicable withholding taxes to the Company on a date
satisfactory to the Company, but not later than the date on which the sale
transaction will settle in the ordinary course of business.
3. Termination. This Option shall terminate on the earliest of the following
dates:
(a) The date on which Optionee ceases to be an employee of the Company or any
Subsidiary, if Optionee’s employment with the Company or a Subsidiary is
terminated for Cause;
(b) Three (3) months after Optionee ceases to be an employee of the Company or a
Subsidiary, unless Optionee ceases to be such employee by reason of death,
becoming Disabled, Normal Retirement or termination for Cause;
(c) Three (3) years after the death of the Optionee if the Optionee dies while
an employee of the Company or a Subsidiary (in which case the Option becomes
immediately exercisable in full pursuant to Section 1(c) herein);
(d) Three (3) years after Optionee’s employment terminates because Optionee
becomes Disabled while an employee of the Company or a Subsidiary (in which case
the Option becomes immediately exercisable in full pursuant to Section 1(c)
herein);
(e) Six (6) years after the Date of Grant if Optionee retires pursuant to a
Normal Retirement during the three-year period following the Date of Grant;

 

2



--------------------------------------------------------------------------------



 



(f) Three (3) years after Optionee’s employment terminates by reason of Normal
Retirement if such Normal Retirement occurs after the third anniversary of the
Date of Grant; and
(g) Ten (10) years from the Date of Grant.
4. Option Nontransferable. This Option is not transferable by Optionee otherwise
than by will or the laws of descent and distribution.
5. Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however, that
notwithstanding any other provision of this Agreement, this Option shall not be
exercisable if such exercise would result in a violation of any such law.
6. Adjustments. The Board shall make any adjustments in the Option Price and in
the number or kind of shares of Common Stock or other securities covered by the
Option that the Board may determine to be equitably required to prevent any
dilution or expansion of Optionee’s rights under this Agreement that otherwise
would result from any (a) stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company,
(b) merger, consolidation, spin-off, split-off, spin-out, split-up, separation,
reorganization, partial or complete liquidation involving the Company or other
distribution of assets, issuance of rights or warrants to purchase securities of
the Company, or (c) other transaction or event having an effect similar to any
of those referred to in Section 6(a) or 6(b) hereof. Furthermore, in the event
that any transaction or event described or referred to in the immediately
preceding sentence shall occur, the Board may provide in substitution of any or
all of Optionee’s rights under this Agreement such alternative consideration as
the Board may determine in good faith to be equitable under the circumstances.
In addition, if the Option Price is greater than the consideration offered in
connection with any such transaction or event, the Board may in its sole
discretion elect to cancel the Option without any payment to Optionee.
7. No Dividend Equivalents. Optionee shall not be entitled to dividend
equivalents.
8. Forfeiture of Awards. In the event that Optionee shall intentionally commit
an act that the Compensation Committee determines to be materially adverse to
the interests of the Company or any Subsidiary, Optionee’s right to exercise any
unexercised portion of the Option shall be forfeited at the time of that
determination notwithstanding any other provision of this Agreement.
9. Taxes and Withholding. If the Company shall be required to withhold any
federal, state, local or foreign tax in connection with the exercise of this
Option, it shall be a condition to such exercise that Optionee pay or make
arrangements satisfactory to the Company for payment of all such taxes. Optionee
may elect that all or any part of such withholding requirement be satisfied by
retention by the Company of a portion of the shares purchased upon exercise of
this Option. If such election is made, the shares so retained shall be credited
against such withholding requirement at the Market Value Per Share on the date
of exercise. In no event, however, shall the Company accept shares of Common
Stock for payment of taxes in excess of the minimum amount of taxes required to
be withheld.

 

3



--------------------------------------------------------------------------------



 



10. Continuous Employment. For purposes of this Agreement, the continuous
employment of Optionee with the Company or a Subsidiary shall not be deemed to
have been interrupted, and Optionee shall not be deemed to have ceased to be an
employee of the Company or Subsidiary, by reason of (a) the transfer of
Optionee’s employment among the Company and its Subsidiaries or (b) an approved
leave of absence.
11. No Employment Contract. This Option is a voluntary, discretionary award
being made on a one-time basis and it does not constitute a commitment to make
any future awards. This Option and any payments made hereunder will not be
considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law. Nothing in this
Agreement will give Optionee any right to continue employment with the Company
or any Subsidiary, as the case may be, or interfere in any way with the right of
the Company or a Subsidiary to terminate the employment of Optionee.
12. Information. Information about Optionee and Optionee’s participation in the
Plan may be collected, recorded and held, used and disclosed for any purpose
related to the administration of the Plan. Optionee understands that such
processing of this information may need to be carried out by the Company and its
Subsidiaries and by third party administrators whether such persons are located
within Optionee’s country or elsewhere, including the United States of America.
Optionee consents to the processing of information relating to Optionee and
Optionee’s participation in the Plan in any one or more of the ways referred to
above.
13. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. All terms used herein with
initial capital letters and not otherwise defined herein that are defined in the
Plan shall have the meanings assigned to them in the Plan. The Board (or a
committee of the Board) acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions that arise in connection with the grant of the Option
hereunder. The interpretation and construction by the Compensation Committee of
any provision of the Plan or this Agreement and any determination by the
Compensation Committee pursuant to any provision of the Plan or this Agreement
will be final and conclusive.
14. Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to Optionee. This Agreement and the
Plan shall be administered in a manner consistent with this intent. Reference to
Section 409A of the Code is to Section 409A of the Internal Revenue Code of
1986, as amended, and will also include any regulations or any other formal
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.
15. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of Optionee under
this Agreement without Optionee’s consent (provided, however, that Optionee’s
consent shall not be required to an amendment that is deemed necessary by the
Company to ensure compliance with Section 409A of the Code or the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010 or any regulations
promulgated thereunder).

 

4



--------------------------------------------------------------------------------



 



16. Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances shall not be affected, and
the provisions so held to be invalid, unenforceable or otherwise illegal shall
be reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.
17. Successors and Assigns. Without limiting Section 4 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of
Optionee, and the successors and assigns of the Company.
18. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of Delaware, without
giving effect to any principles of conflict of laws thereof.
19. Definitions. As used in this Agreement,
(a) “Cause” shall have the meaning ascribed to it in any employment agreement
between Optionee and the Company or any Subsidiary; provided that if Optionee
does not have an employment agreement with the Company or any of its
Subsidiaries that includes a definition of “Cause,” then a termination for
“Cause” shall mean the termination by the Company or any Subsidiary of
Optionee’s employment with the Company or any Subsidiary as a result of (i) the
commission by Optionee of a felony or a fraud, (ii) gross negligence or gross
misconduct by Optionee with respect to the Company or any Subsidiary or
affiliate of the Company, (iii) Optionee’s failure to follow the directions of
the Board or Chief Executive Officer of the Company, which failure is not cured
within three days after written notice thereof to Optionee, (iv) Optionee’s
violation of any non-competition, non-solicitation or non-disclosure agreement
with the Company or any Subsidiary, (v) Optionee’s breach of a material
employment policy of the Company, which breach is not cured within three days
after written notice thereof to Optionee, or (vi) any other breach by Optionee
of any agreement with the Company or any Subsidiary that is material and is not
cured within thirty days after written notice thereof to Optionee.
(b) “Change of Control” means the occurrence of any of the following events:

  (i)   the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of voting securities of the Company where such acquisition causes such Person to
own more than 50% of the combined voting power of the then outstanding voting
securities of the Company

 

5



--------------------------------------------------------------------------------



 



      entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not be deemed to result in a
Change of Control: (A) any acquisition directly from the Company that is
approved by the Incumbent Board (as defined in subsection (ii) below), (B) any
acquisition by the Company, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (D) any acquisition by any corporation pursuant to
a transaction that complies with clauses (A), (B) and (C) of subsection
(iii) below; provided, further, that if any Person’s beneficial ownership of the
Outstanding Company Voting Securities exceeds 50% as a result of a transaction
described in clause (A) or (B) above, and such Person subsequently acquires
beneficial ownership of additional voting securities of the Company, such
subsequent acquisition shall be treated as an acquisition that causes such
Person to own more than 50% of the Outstanding Company Voting Securities; and
provided, further, that if at least a majority of the members of the Incumbent
Board determines in good faith that a Person has acquired beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of more
than 50% of the Outstanding Company Voting Securities inadvertently, and such
Person divests as promptly as practicable a sufficient number of shares so that
such Person beneficially owns (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) less than or equal to 50% of the Outstanding Company
Voting Securities, then no Change of Control shall have occurred as a result of
such Person’s acquisition;

  (ii)   individuals who, as of September 30, 2010, constitute the Board (the
“Incumbent Board” as modified by this subsection (ii)) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to September 30, 2010 whose election,
or nomination for election by the Company’s stockholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
(either by specific vote or by approval of the proxy statement of the Company in
which such person is named as a nominee for director, without objection to such
nomination) shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

 

6



--------------------------------------------------------------------------------



 



  (iii)   the consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation or other transaction (“Business
Combination”) excluding, however, such a Business Combination pursuant to which
(A) the individuals and entities who were the beneficial owners of the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), (B) no Person (excluding any employee benefit plan (or related
trust) of the Company, the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, more than 50% of the
combined voting power of the then outstanding securities entitled to vote
generally in the election of directors of the entity resulting from such
Business Combination and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or     (iv)   approval by the stockholders of the Company of a
complete liquidation or dissolution of the Company except pursuant to a Business
Combination that complies with clauses (A), (B) and (C) of subsection (iii)
above.

(c) “Disabled” means, as a result of injury or sickness, Optionee is unable for
a period of 180 days to perform with reasonable continuity the essential duties
necessary to pursue Optionee’s occupation in the usual or customary way.
(d) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.
(e) “Good Reason” means Optionee’s termination of his or her employment as a
result of (i) any material diminution in Optionee’s authority, duties or
responsibilities or (ii) a relocation of Optionee’s principal office to a
location that is in excess of fifty (50) miles from its location as of the Date
of Grant. Notwithstanding the foregoing, no termination of employment by
Optionee shall constitute a termination for “Good Reason” unless (A) Optionee
gives the Company or any Subsidiary employing Optionee notice of the existence
of an event described in clause (i) or (ii) above within sixty (60) days
following the occurrence thereof, (B) the Company or any Subsidiary employing
Optionee does not remedy such event within thirty (30) days of receiving the
notice described in the preceding clause (A), and (C) Optionee terminates
employment within five (5) days of the end of the cure period specified in
clause (B), above.

 

7



--------------------------------------------------------------------------------



 



(f) “Normal Retirement” shall mean, unless the Board determines otherwise,
termination of employment (other than by death or disability and other than in
the event of termination for Cause) by Optionee after attaining age 65 and
completing 5 or more years of combined service with the Company and its
affiliates.
[SIGNATURES ON FOLLOWING PAGE]

 

8



--------------------------------------------------------------------------------



 



Executed in the name and on behalf of the Company, as of the
                     day of                     , 20     .

            MOLYCORP, INC.
      By:           Name:           Title:        

The undersigned Optionee hereby acknowledges receipt of an executed original of
this Agreement and accepts the Option Rights or other securities covered hereby,
subject to the terms and conditions of the Plan and the terms and conditions
herein above set forth.

     
 
   
 
   
 
  Optionee
 
   
 
  Date:                          
                                                  

 

 